Citation Nr: 0004039	
Decision Date: 02/16/00    Archive Date: 02/23/00

DOCKET NO.  96-37 740	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida




THE ISSUE

Entitlement to an increased rating for sarcoidosis, with 
involvement of the lungs and hands, currently rated as 60 
percent disabling.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans





INTRODUCTION

The veteran served on active duty from May 1974 to May 1976.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a March 1995 rating 
decision from the Department of Veterans Affairs (VA), St. 
Petersburg, Florida Regional Office (RO).

By a rating action dated in June 1997, the RO assigned a 
schedular 60 percent evaluation for sarcoidosis involving the 
lungs with minor involvement in the hands.

In March 1999, the Board remanded this appeal to the RO for 
additional development, particularly an examination.  

In April 1999, the RO informed the appellant that an 
examination was being scheduled.  He was told that failure to 
report for the examination "may cause us to continue our 
prior denial and forward your appeal to the Board..."

The VA Medical center notified the RO that the veteran had 
failed to report for examination.  The RO returned the case 
to the Board without further notice to the veteran.  The 
representatives at the local and national level were 
notified.  

In November 1999, the Board Remanded the case to the RO for 
the RO to notify the veteran of the requirements of 38 C.F.R. 
§ 3.655 and give him an opportunity to explain any good cause 
he may have for missing the examination.  If he explained a 
good cause for missing the examination, another examination 
was to be scheduled. 

In December 1999, the RO returned the case to the Board 
without action.  The accompanying memorandum stated "We feel 
that this remand is unwarranted, as the veteran was clearly 
notified of those provisions [§ 3.665] in our 4/23/99 letter 
sent at the time the examination was ordered."  


REMAND

The RO has a staff of professionals who are dedicated to 
helping veterans.  The Board sympathizes with the frustration 
which must arise when the staff tries to help veterans who 
will not help themselves.  This is particularly true when a 
veteran fails to cooperate in the development of his claim.  
Moreover, the statement that the RO feels it has done the 
necessary development is credible.  The Board is convinced 
that the RO returned the case in good faith with the intent 
of properly and expeditiously resolving the claim.  
Nevertheless, the case must be returned to the RO for 
compliance with the Board's Remand order.  

The April 1999 letter informed the veteran that failure to 
report for the examination "may" cause the RO to continue 
the denial.  That is a polite statement but not a true 
statement.  "May" implies there is some option.  If, 
perchance, evidence arrived from other sources, the claim 
might be allowed.  That is not correct.  38 C.F.R. § 3.655 is 
clear that there is no option.  When a veteran fails to 
report for an examination scheduled in connection with a 
claim for increase, "the claim shall be denied."  While the 
RO may feel that its April 1999 letter was adequate notice, 
the Board finds that it was not.  VA strives to be respectful 
and polite with all of its stake holders.  However, our 
communication must be sufficiently candid to inform claimants 
of their responsibilities.  To tell the veteran that failure 
to report "may" result in a denial is not sufficient notice 
when the regulation provides that failure to report "shall" 
result in denial of the claim.  The veteran must be properly 
informed.  

Further, examinations are scheduled when there is 
insufficient evidence to rate the disability.  So, if the 
veteran fails to report, the claim is not really being denied 
under the rating criteria.  It is being denied because he 
failed to report for the examination.  That means that a 
statement of the case which simply contains rating 
information is not adequate.  If a veteran fails to report 
for a scheduled examination, 38 C.F.R. § 3.655 becomes the 
pertinent regulation and the RO must inform him how it 
effects his claim in a statement of the case or supplemental 
statement of the case.  38 U.S.C.A. § 7105(d)(1)(B) (West 
1991); 38 C.F.R. §§ 19.29, 19.31 (1999).  The purpose of the 
statement of the case or supplemental statement of the case 
is to notify the veteran of the things he needs to know.  The 
use of these established procedures will provide the veteran 
with adequate notice and give him an opportunity to respond 
and assert any good cause he may have for missing the 
examination.  The RO has not issued the supplemental 
statement of the case requested by the March 1999 Board 
Remand.  

The Board has studied the change in the regulation which 
required that the claim "shall" be denied if the veteran 
does not report for examination.  55 Fed. Reg. 4199-4201, 
Feb. 7, 1990 (proposed rule) and 55 Fed. Reg. 49520-22, Nov. 
29, 1990 (final rule).  One of the emphases was on giving the 
veteran notice and opportunity to present good cause for 
missing the examination.  In this case, the record shows that 
the RO told the veteran an examination would be scheduled 
(but did not actually notify him when and where to report) 
and made no further contact with the veteran.  The RO then 
asked the VA Medical Center (VAMC) to examine the veteran.  
The VAMC later told the RO that the veteran had failed to 
report.  The record does not contain evidence that the VAMC 
told the veteran to report for examination.  The RO did give 
the local representative an opportunity to make a 
presentation before returning the case to the Board.  There 
is nothing in this record that the veteran was ever told when 
and where to report for examination.  Moreover, while the RO 
may feel that it gave the veteran ample opportunity to 
present good cause for missing the examination, the Board 
disagrees.  The record here looks like the veteran failed to 
report for examination and the RO promptly returned the case 
to the Board without affording him an opportunity to show 
good cause and reschedule an examination.  

The Board has also reviewed the applicable Court cases.  The 
United States Court of Appeals for Veterans Claims has upheld 
the application of 38 C.F.R. § 3.655 where a veteran failed 
to report without good cause.  However, the factual situation 
in these cases reflects that the veterans were clearly 
notified and had ample opportunity to cooperate with VA 
examination.  Cf. Engelke v. Gober, 10 Vet. App. 396 (1997).  

The veteran's representative has cited  Stegall v. West, 
11 Vet. App. 268 (1998).  In that case, the Court held that a 
remand by the Court or the Board confers on the veteran or 
other claimant, as a matter of law, the right to compliance 
with the remand orders.  The Court further held that a remand 
by the Court or the Board imposed upon the Secretary of 
Veterans Affairs a concomitant duty to ensure compliance with 
the terms of the remand, either personally or as the head of 
the Department.  In Stegall, the Board had Remanded the case 
for a neurologic examination for a veteran's headaches.  That 
veteran was hospitalized for psychiatric problems and given a 
psychiatric examination which linked the headaches to stress.  
He was not given a neurologic examination.  The RO and the 
Board felt that the information was sufficient to decide the 
claim, but the Court vacated the Board's decision because the 
Board's remand for a neurologic examination had not been 
complied with.  

Under Stegall, once the Board remands a case, it can not 
later determine that the ordered development need not be 
completed.  In Stegall, the Court gave the veteran a right, 
as a matter of law, to have the VA comply with the Remand 
order.  Thus, neither the Board, itself, nor the RO can 
withdraw or modify the Board's March 1999 and November 1999 
Remand orders.  RO compliance is not optional.  That is, even 
if the Board now agreed that it had ordered more development 
than needed or given the veteran more due process than he was 
due, the Board could not withdraw or modify its Remand.  

In this case, while the RO may feel that the Board's previous 
Remand was substantially complied with, substantial 
compliance is not enough.  The Board can not, in good faith, 
say that the April 1999 RO letter was the same as the 
development requested in the March and November 1999 Remands.  
The veteran has a right to compliance with the Board's 
Remands.  See Stegall.  Consequently, the Board can not 
accept the return of the case at this time.  

To insure compliance with the March 1999 and November 1999 
Board Remands, the case is REMANDED to the RO for the 
following:  

The RO should issue a supplemental 
statement of the case which notifies the 
veteran of the requirements of 38 C.F.R. 
§ 3.655 (1999) and gives him an 
opportunity to explain any good cause he 
may have for missing the examination.  If 
he explains a good cause for missing the 
examination, another examination should 
be scheduled.  

Following completion of these actions, the RO should review 
the claim.  In accordance with the current appellate 
procedures, the case should be returned to the Board for 
completion of appellate review.  The Board intimates no 
opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  







